Citation Nr: 1411316	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, claimed as arthritis of the left hand.

2.  Entitlement to service connection for a right hand disorder, claimed as arthritis of the right hand.

3.  Entitlement to service connection for a left leg disorder, claimed as arthritis of the left leg.

4.  Entitlement to service connection for a right leg disorder, claimed as arthritis of the right leg.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension, claimed as high blood pressure.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2010 (hearing loss and tinnitus) and October 2010 (all other issues) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is of record.  


The issues of entitlement to service connection for left hand, right hand, left leg, and right leg disorders, all claimed as arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his January 2012 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to service connection for diabetes mellitus, hypertension, and a heart disorder.

2.  The Veteran's hearing loss and tinnitus had their onset in service or are otherwise shown to be etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for hypertension, claimed as high blood pressure, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a heart disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

4.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

5.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran indicated his desire to withdraw his appeal regarding the issues of entitlement to service connection for diabetes mellitus, hypertension and a heart disorder at his January 2012 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


III.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §  1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims service connection for hearing loss and tinnitus based on his exposure to acoustic trauma in service.  The Veteran's DD-214 does not clearly reflect his assigned military specialty; the related civilian occupation is listed as medical assistance.  In a May 2010 statement, the Veteran indicated that he served as a field medical technician and as part of this duty he served in the field.  He contends that during a live fire exercise there were explosions all around, he stated that one was too close to him.  See May 2010 statement.   

In support of his allegations he has submitted a statement from a fellow service member E.D.  Mr. D. indicates that he and the Veteran were navy hospital corpsmen at the Basic School in Quantico in October 1968.  He recalled that the Veteran had returned from duties at a live fire exercise in or around October 1968 and told him that an explosion had occurred near his ear.  Mr. D. noted that the Veteran had reported continuous ringing and no hearing in that particular ear and this continued until he was discharged.  Although he conceded that he was not personally there when the incident occurred, he did recall the Veteran's first hand reports shortly after the incident.  See January 2010 statement. 

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  See March 2010 VA Audiology Consult.  A diagnosis of tinnitus was also rendered at that time.

In considering in-service incurrence, the Board notes that the available service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  An October 1968 separation examination, noted normal whisper hearing test results.  However, this does not in itself preclude a grant of service connection. Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In this regard, the Board has considered the Veteran's allegations of noise exposure.  The Veteran's statements, testimony before the undersigned and statement from E.D., concerning his history of noise exposure is consistent with his duty assignments in service and appear sincere.  The Board has found no reason to question the veracity of his description of hearing problems since service.  The Board finds that it would have been consistent with the circumstances of his service for him to have to been exposed to noise.  See 38 U.S.C.A. § 1154.  

The Board notes that a March 2010 VA treating audiologist proffered an opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  The VA audiologist reviewed the Veteran's history and conducted a physical examination of the Veteran.  The VA audiologist diagnosed the Veteran with bilateral hearing loss and tinnitus.  He opined that the Veteran has suffered from hearing loss and bilateral tinnitus since acoustic trauma in the Marine Corps in the 1960's.  

Based on the March 2010 VA treating audiologist's opinion, the Veteran's complaints and history of noise exposure, and the evidence reflecting hearing loss for VA purposes and a diagnosis of tinnitus, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for bilateral hearing loss and tinnitus.


ORDER

The claim for entitlement to service connection for diabetes mellitus is dismissed without prejudice.

The claim for entitlement to service connection for hypertension, claimed as high blood pressure, is dismissed without prejudice.

The claim for entitlement to service connection for a heart disorder is dismissed without prejudice.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

As noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is necessary prior to adjudication of his claims for left hand, right hand, left leg and right leg disorders. 

VA Examinations-  The Veteran asserts that he suffers from left and right hand arthritis due to lifting and moving patients in the hospital while in service.  He additionally testified at his January 2012 BVA hearing that he lifted and carried heavy medical equipment when he was on training missions with the Marines.  See BVA Hearing Transcript (T.) at 3.  He asserts that the arthritis in his legs is due to activities related to training boot officers.  He testified that he volunteered to go on five-mile runs every day through line of fire to train boot officers and because of this his knees and ankles are sore to this day.  

Current treatment records reflect treatment for osteoarthritis of the hands and knees.  The Veteran also carries a diagnosis of neuropathy of the feet and hands.  

Based on his consistent statements of an in-service injury associated with his military occupational specialty (MOS) and current allegations of continuity of symptomatology, the Board finds that a remand for a VA examination and opinion, of the claims of service connection for the hands and legs, claimed as arthritis, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence Without Waiver-  The Board notes that VA treatment were most recently obtained and associated with the Veteran's Virtual VA claims file in February 2012. All of these records however, were not considered in the most recent April 2011 statement of the case (SOC) which only reviewed VA treatment records from the VA Tulsa outpatient clinic through April 2011.  No waiver of initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).  Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claims must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Private Treatment Records-  The Veteran submitted an August 2010 VA Form 21-4142 indicating there were outstanding private treatment records relating to his arthritis claims.  Unfortunately, the Veteran did not sign the form and the VA was unable to obtain these records.  The Veteran was informed of this in a September 2010 letter.  Because the claims must be remanded for other reasons, the Board finds that the Veteran should be provided an additional opportunity to submit a complete VA Form 21-4142 authorizing release of these records. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release from the Veteran, obtain all outstanding records from Dr. Larry Willis.  Any negative search result should be noted in the record. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of his left hand, right hand, left leg, and right leg disorders.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left hand disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include lifting and moving patients in the hospital and/or lifting and carrying heavy medical equipment.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right hand disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include lifting and moving patients in the hospital and/or lifting and carrying heavy medical equipment.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left leg disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include training boot officers. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right leg disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include training boot officers. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


